In an action to recover damages for breach of an insurance contract, the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated March 9, 2001, which denied its motion to compel the plaintiffs to accept its answer.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion to compel the plaintiffs to accept its answer because the defendant demonstrated neither a reasonable excuse for its default in answering nor the existence of a meritorious defense (see, Hazen v Bottiglieri, 286 AD2d 708; Melish v Melish, 267 AD2d 218; Rivera v 999 Realty Mgt., 246 AD2d 637; Miles v Blue Label Trucking, 232 AD2d 382; Martyn v Jones, 166 AD2d 508). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.